Citation Nr: 0615749	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughters


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's claim of entitlement to service connection for 
tinnitus and Eustachian tube dysfunction is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran was exposed to 
acoustic trauma during service.

2.  The veteran has current bilateral hearing loss, which has 
been related by medical professionals to his exposure to 
acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
Given the determination below, VA fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.



Analysis
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.

In this case, the veteran has shown hearing loss disability 
for the purpose of applying the laws administered by VA, 
because at a January 2005 VA examination, the veteran's 
speech recognition scores bilaterally were less than 94 
percent.  See 38 C.F.R. § 3.385 (2005).  The veteran has 
stated that he was exposed to loud noise in service; however, 
medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.

VA has twice had the veteran examined to determine whether 
his current bilateral hearing loss disability is related to 
his military service.  At a March 2002 VA examination, the 
examiner stated that the veteran's hearing loss was of 
undetermined etiology.  At a January 2005 VA examination, the 
examiner stated that she could not determine the etiology of 
the veteran's hearing without resorting to conjecture.  
Neither examiner rendered an opinion on whether the veteran's 
hearing loss was related to his military service, and their 
remarks may be characterized as "non-evidence."  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

There is, however, evidence of a relationship between the 
veteran's hearing loss and noise exposure and evidence of a 
relationship between the veteran's hearing loss and his 
military service.  In a July 2004 treatment note a VA 
audiologist stated that the pattern of the veteran's 
bilateral hearing loss was generally associated with hearing 
loss due to noise exposure.  Further, in a July 2004 
statement, Hadley Heindel, M.D., who had treated the veteran 
privately for hearing loss since 1998, opined that the 
veteran's current bilateral hearing loss was directly related 
to the veteran's military service.  Although Dr. Heindel does 
not specify the specific in-service cause of the hearing 
loss-the veteran has testified to noise exposure during 
basic training and from anti-aircraft weapons and has 
asserted that he has had hearing loss since treatment in 
service for otitis media-in the absence of any evidence to 
the contrary, Dr. Heindel's statement, coupled with the July 
2004 opinion of the VA audiologist, is persuasive.  Further, 
there is nothing in the record to suggest that Dr. Heindel 
relied upon a false or inaccurate history from the veteran.  
Indeed, testimony by the veteran and his family was highly 
credible, so the veteran has demonstrated himself to be a 
reliable historian.

Accordingly, the Board resolves any doubt in favor of the 
appellant and finds that his current bilateral hearing loss 
disability is the result of his in-service noise exposure.  
Bilateral hearing loss disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


